Citation Nr: 1208704	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to February 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise from heavy equipment and weapons during active service.  

2.  The Veteran currently has bilateral hearing loss and tinnitus.  

3.  The Veteran's hearing loss is causally and etiologically related to his noise exposure during service.  

4.  The Veteran's bilateral tinnitus is causally and etiologically related to his noise exposure during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to service.  The Veteran notes exposure to noise during service.  Specifically, the Veteran contends he was exposed to noise from large equipment and guns.  The Veteran's DD Form 214 shows the Veteran's specialty as a field artillery crewman, supporting his contentions.  Based on the evidence of record, the Board finds that the Veteran was exposed to loud noise during service.  

The Veteran was afforded an audiological evaluation at entrance into service in February 1968.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
--
5
LEFT
0
-5
10
--
30

The Veteran was afforded another audiological evaluation at separation from service in October 1972.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The remainder of the Veteran's service treatment records is silent regarding complaints, treatment, or diagnosis of hearing loss.  Based on these service treatment records, the Veteran did not experience bilateral hearing loss during service.  

The record is silent regarding hearing loss until a June 2008 VA examination.  The VA examiner reviewed the Veteran's service treatment records and provided a thorough audiological examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
65
70
LEFT
35
55
85
75
70

These findings show hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.

The VA examiner stated it is less likely than not that the hearing loss and constant bilateral tinnitus are due to military noise exposure.  He did not provide any further rationale or reasoning for his opinion.  

The Veteran also submitted a statement from a private audiologist.  The examiner noted that the Veteran's audiometric testing revealed a precipitous, mild to severe, sensorineural high-frequency hearing loss bilaterally.  The examiner noted the Veteran's history of military noise exposure without hearing protection as a field artillery crewman.  The examiner also noted some post-service noise exposure.  The examiner determined that the Veteran's hearing loss is a result of his military noise exposure.  

The Board notes that both examiners based their opinion on a factually accurate background.  Additionally, neither examiner provided a rationale for their opinion.  Therefore, the Board finds that the evidence is in relative equipoise regarding the question of whether the Veteran's bilateral hearing loss is causally related to his noise exposure during service.  In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Tinnitus

The Veteran also contends that he has bilateral tinnitus that is causally related to his active service.  As noted in the analysis above, the Board has found that the Veteran was exposed to loud noise during service as a field artillery crewman.  Service treatment records, including entrance and separation examinations are silent regarding any complaints, treatment, or diagnosis of bilateral tinnitus.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

During the June 2008 VA examination, the Veteran reported a constant, bilateral, rushing, "cricket-like" noise.  The examiner found it less likely than not that the Veteran's bilateral tinnitus is due to military noise exposure.  The record also contains an opinion from a private audiologist.  The examiner noted constant tinnitus in both ears that the Veteran finds to be quite intolerable at times.  The examiner noted the Veteran's history of noise exposure and determined that the Veteran's bilateral tinnitus is most likely a result of his military noise exposure.  

Again, the Board notes that both examiners based their opinion on a factually accurate background.  Additionally, neither examiner provided a rationale for their opinion.  Therefore, the Board finds that the evidence is in relative equipoise regarding the question of whether the Veteran's bilateral tinnitus is causally related to his noise exposure during service.  In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


